OFFICE    OF THE AlTORNEY          GENERAL    OF TEXAS
                             AUSTIN




Eon. Ulaad Wolf
oouaty Auditor
Howar oount7
Big spring, T8ur


                OplnlonHo. O-1981


                  to the general or




                                               ipaet ior an opin-
ior. upon the s

                                         andent coraring
                                         8. would it be le!E-
                                         hargr mm to the
                                         of the eountfl




                     ounty oofhaibrionerr'oourt im 6 creature
of tha Constitution.         It ha8 no power exorpt that  rpeo-
la117 oonforred by tha Conctitutian        or b7 strtute.    It
hem only ruoh parcerto rx&wnd publio funds of the county
lm ma7 br   lrprecrl7   or   implied17     oonfarrmd   by law.
                      834



WR. Clw& rals,Pogm8
,   .




                  Ser tlo
                        t u
                          of Artlolr S89Ob providea:
                  Wdtabla   offloor   and rtationer7
                                                   and
             bluikr neoerrary In the pertonnaace st their
             du a8 may la tha biromtion    or the aamlr-
             81 " rm Court also be furnirhod to nnidmnt
               + riot Yudee8, rasldont Dlstrlot and County
             Dir
             Attorgey8, County Superintendent8aad Oountr
             Survepr8,  and say be paid for on order of
             tha Caaml6slofmra Court out 0r the count7
             RetI8W7.”
                  Undsr Article Z686   it   1s mndatory upon the
        codssioners* oourt to turnlsh the oounty aohool mapor-
        lntandrat xlth an 03lee and with aeoessary office fur-
        niture and rixtums.   It 1s dlacretlonar7with tb county
        cozxalssloners~oovrt au to whether or not it 8111 prorldo
        *nultable offices and statlomry and blanks* andsr AIM-
        cl. S899b. Constru& the two rtatutaa to&athar, it 1s
        our opinion thtitthe county ccamlsslonercl'court must
        rurnlsh the aounty school 8uperlotcndcntrith a mltable
        0friOa and nemesstry 0rric0 rimitu2‘9 and equligmnt,
        but siaruse Its discretion in the mtter  ot lupplyIn6:
        latatlonexy end blanka".
                     Tieare l11olodng a oopy ot aa opinion of this
        daputment, dated February 24, 1931, writtenb7 the Eon.
        Bltaorvi.Sryant, at that time First Anal&ant Attorn
        Ooneral, to eon. '1.3. Cratrn, Count7 Attorney, Heather-
        tord, Terar, aLloh is reryumh      in point.  It raa therein
        held that under Artloler 2688 and 3899b, the oount COD
        clissionors’   courthad no authority to furnish a k I ephons,
        tj-pmtritaror adding machine to the Oountl rohool aupsr-
        intdndenf    and 3ay tcr it out 0r the general fund of the
        county, because suoh equlpmmt did not amoant to “iurni-
        tire* o r lflxtaraa* under the rormer 8tatutr nor *station-
        a*      or *blanka* withIn the meaning of the latter arti-
        010.
                 It WEEIheld in raid opinion thet wider Utlolo
        2tWQb, mgra, that the county oomIssloner8* aourt had
        authorit to lW&bh   perm~aoentreoord boob, Class A
                                                                         .   .

                                                                             8:




mn. ClmldKol?,Page4



         Artiol* IWU, Vmson~t Aanotatoa Civil Btat-
u&3*, lie8a ir wrtatioaaryg
            -Tha rtationery ahal be dlrided Into
    roprolasn8; Claw *A*shallwnbracoall
    blankbooks aad all work requiring pernanek
    ana   rubatantial   blm!ing.    alam         ‘8’ ml1   WI+
    braoo    al1 logal blaakr, lattmr head8 aad other
    prlatln& rtatfamry and blank paper& Clam
    ‘0’ rhali embreoe typaitor        ribbon8  pear
    ink mucilage peno:lr, pmholdera, ink sth
    and'wam OS rim kind. Class *De poll tas
    receipts ana 811 elrotioa auppller 0r whatorrr
    nature and dO$oriptiOn,      not hrnlrhd by th
    State.     Beoh and avor~bid #hell be upon I
    partlaular   olass,  npareto rad aptirtfrun aor
    otheralarrr.     To the lowert   blddor oa aaoh
    01rr.a 'ehall be mmrdr$l the oontraot for 8ll
    work of that olaa~.w
         Ia 8nmer to your seoond qaestlon  it 1S our
oglnlonthat underArtlclos 2dBs sad %39gb IEec.Z),
Vemon*r    A.motetod~CiTil Bt-tuta@,       the     county ~ormaiarlon-
ore'oowt                            for thr we sob
             hts authorityto jnirohere
bemilt of the offloe oi the oounty @ah001 8uperlntrDdcct
fur~ltun and only auohol'floeaup::lloa@IIwould 00~
withinthe olacsltlcatlon of grtatiorrerp ~+¶a in ml010
2362,Voraoa*~Annotated
                     Clrilsttmtar.                   whlohlmbraoa8
pr1nti.a~uia blanka.



                                     Yours vqry truly
                                   AlTaREY ci;P!ERAL
                                                   or Tiis